Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 5/26/2022.  Applicant’s arguments have been considered.  Claims 1, 4-7 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US 2017/0054177) in view of Heerkens (US 2016/0108591) and Kocarev (US 2018/0138710).
Hung discloses a battery, comprising:
A cathode, wherein the cathode is formed from metal current collector coated with one or more active cathode materials; an anode, wherein the anode is formed from metal current collector coated with one or more active anode materials; an electrolyte between the cathode and plurality of anode. 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a battery having a plurality of cells depending on the required amount of power for its intended purpose.
Regarding claim 1, the recitations “road embedded battery” and “wherein the plurality of cathodes, the plurality of anodes, and electrolytes are disposed, at least partially, under a roadway”, Heerkens teaches a road marking comprising an electroluminescent tape, a sensor, RFID, light colors, and mounting a battery in/under the road surface [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use and place the battery of Hung in the road markings of Heerkens for the benefit of illuminating the road markings.
Regarding “vertically-oriented metal current collectors”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to orient the battery of Hung either vertically or horizontally depending on the desired fit of the battery in the road markings, absent criticality of the orientation of the battery.
Regarding claim 4, the active cathode materials include one or more of materials selected from the group consisting of: Mn-based oxides/phosphates/silicates, V-based phosphates/silicates, metal hexacyanoferrates, and activated carbon; and
wherein the active anode materials include one or more of materials selected from the group consisting of sodiated metal oxides, sodiated metal sulfides, and metal phosphates [0021].
Regarding claim 5, the electrolyte includes one or more aqueous solutions selected from the group consisting of: NaCl, Na2SO4, CH3COONa, NaNO3, ZnC12, ZnSO4, Zn(CH3COO)2, Zn(NO3)2, NiC12, NiSO4, Ni(CH3COO)2, Ni(NO3)2, MnC12, MnSO4, Mn(CH3COO)2, and Mn(NO3)2 [0019].
Regarding claim 1, wherein the road embedded battery is connected to the electrical grid and configured to be charged by power from the electrical grid and to reinject power to the electrical grid, Kocarev teaches a method measures a power characteristic at the one or more storage batteries, and controls the one or more batteries to selectively act as a generator to supply power to the power grid or to act as a load to draw power from the power grid in response N to a predetermined disturbance in the power characteristic being detected. A system includes a battery charging circuit, a battery to grid circuit and a controller that monitors a power characteristic at the one or more storage batteries, and controls the one or more batteries to selectively act as a generator to supply power to the power grid or to act as a load to draw power from the power grid in response to a predetermined disturbance in the power characteristic being detected.  See Abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the battery of Hung to a grid for the benefit of supplying power to the power grid or to act as a load to draw power from the power grid in response to a predetermined disturbance in the power characteristic being detected.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US 2017/0054177) in view of Heerkens (US 2016/0108591) and Kocarev (US 2018/0138710) as applied to claim 1, in view of Cairns (US 3666560)).
Regarding claim 6, the vertically-oriented metal current collectors include corrugated metal, Cairns teaches a battery having a corrugated current collector.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to for the current collector of Hung from a corrugated metal, as taught by Cairns, for the benefit of collecting current.  It has been held that a simple substitution of one known element for another to obtain predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Hung (US 2017/0054177).  Hung does not disclose nor suggest: the vertically-oriented oriented metal current collectors include sheet pile, as claimed in claim 7.

Response to Arguments
Applicant’s arguments filed on 5/26/2022 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724